DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed 27 December 2021.
Claims 1-4, 6-14, 16-21, and 23 are pending.

Response to Arguments
Applicant’s arguments, see page 8 of the remarks filed 27 December 2021, with respect to the objections to the claims have been fully considered and are persuasive. The objections have been withdrawn. 

Applicant’s arguments, see page 8 of the remarks filed 27 December 2021, with respect to the double patenting rejections to the claims have been fully considered and are persuasive. However, newly amended claim 1 is now rejected under non-statutory double patenting. See the double patenting rejection presented infra.
 
Applicant’s arguments, see page 8 of the remarks filed 27 December 2021, with respect to the rejection of claim 22 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. 

Applicant’s arguments, see pages 9-13 of the remarks filed 27 December 2021, with respect to the objections to the claims have been fully considered but are not persuasive.
i.	On page 10, the applicant argues that “claim 1 has been amended based on allowable claim 22…additionally, claim 1 has been further amended to remove limitations indicated by the examiner as being taught by the applied art. For at least the reasons set forth above, Applicant submits that the applied art does not teach or suggest all of the limitations of claim 1.”
	The examiner respectfully disagrees. Claim 22 was dependent upon claim 14, and as a whole, claims 14 and 22 were determined to be allowable in view of the prior art. However, no infra.

ii.	On pages 10-13, the applicant argues that the claims dependent upon claim 1 are allowable by sake of their dependency on claim 1. However, as presented infra, claim 1 is not allowable, and therefore these arguments are not persuasive.

iii.	On page 12, the applicant argues that claims 19 and 20 have been amended to overcome the prior art. Please refer to the new rejections of claims 19 and 20 under 35 U.S.C. 103, presented infra. These arguments are therefore not persuasive.

iv.	On page 13, the applicant argues that new claim 23 is allowable. Please refer to the new rejection of claim 23 under 35 U.S.C. 103, presented infra. These arguments are not persuasive.

Allowable Subject Matter
Claim 18 is allowable.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: Claims 14, 16-18, and 21 are allowable over the prior art, and would be in condition for allowance if all the applicable outstanding issues presented infra are resolved.





Claim Objections
Claim 14 is objected to because of the following informalities: In Line 28, “based on the monitoring” should read “based on the continued monitoring.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 3, 4, 14, 16, 17, 19, 21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 9, 10, and 20 of copending Application No. 16,427,429 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following mapping illustrates the similarities between claim 1 of the instant application and claims 1, 3, 4, 10 and 20 of the reference application.

Instant Application
Reference Application
1. A computer-implemented method comprising: 



monitoring, by a computing device, performance of currently deployed (VMs) and VM modification activity of the currently deployed VMs; 
determining, based on the monitoring of the performance of the currently deployed VMs, one or more optimal configuration options; 
scoring, by the computing device, the one or more optimal configuration options, thereby generating a score indicating a desirability of pre-deploying the respective one or more optimal configuration options;
pre-deploying one or more new VMs having at least one of the optimal configuration options based on the scoring;
serving, by the computing device, at least one of the pre-deployed one or more new VMs to a user; and 
dynamically adjusting, by the computing device, a catalog of automated actions available to users of the currently deployed VMs based on the monitoring of the VM modification activity of the currently deployed VMs.

1. (Currently Amended) A system comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device;
program instructions to monitor user actions that result in modifications made to deployed virtual machines (VMs) in a group of deployed VMs having particular characteristics;
program instructions to determine that a particular modification has been made to more than a threshold number of the deployed VMs in the group of deployed VMs;
program instructions to determine techniques used to implement the particular 
program instructions to generate a new automated action to modify other deployed VMs having the particular characteristics in response to the determining that the particular modification has been mode to more than the threshold number of the deployed VMs in the group of deployed VMs, wherein the new automated action includes the determined techniques used to implement the particular modification;
program instructions to store the automated action in a catalog of automated actions, wherein automated actions in the catalog of automated actions, including the new automated action, are each selectable to implement automated tasks by one of the other deployed VMs having the particular characteristics; and
program instructions to test the new automated action to ensure that implementing the automated action results in a desired outcome,
wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory.


program instruction to test a performance of a VM after the new automated action is implemented in the VM to determine whether the performance satisfies a performance threshold, wherein the storing the new automated action in the catalog of automated actions is performed upon determining that the performance of the VM satisfies the performance threshold.

4. The system of claim 3, further comprising: program instructions to score candidate optimal VM configurations for pre-deployment by: 
selecting a first configuration as a candidate optimal VM configuration based on a first threshold number of the deployed VMs including the first configuration; and 
selecting a second configuration as another candidate optimal VM configuration based on a second threshold number of the deployed VMs including the second configuration, wherein the second threshold number is smaller than the first threshold number; 

determining a cost for deploying a VM including the first configuration and a cost for deploying a VM including the second configuration; 
determining a score for the first configuration based on the amount of time needed to build the VM including the first configuration and the cost for deploying the VM including the first configuration; and 
determining a score for the second configuration based on the amount of time needed to build the VM including the second configuration and the cost for deploying the VM including the second configuration; 
program instructions to determine whether the score of the first configuration or the score of the second configuration exceed a particular score threshold; and program instructions to determine new VMs to pre-deploy including at least one of the first configuration and the second configuration based on the scores of the first and second configuration, in a same computing environment as the currently deployed VMs in the group of deployed VMs.

10. The system of claim 6, wherein the particular new VM matches one of the pre-deployed VMs, the system further comprising program instructions to serve the one of the pre-deployed VMs to the user.

20. The system of claim 1, further comprising program instructions to dynamically update the catalog of automated actions based on continued monitoring of user actions, wherein the dynamically updating the catalog comprises automatically removing an automated action for a service from the catalog of automated actions based on determining that another modification has been made to more than a threshold number of the deployed VMs in the group of deployed VMs.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have understood that claim 1 of the instant application, while different, is not patentably distinct over the combination of claims 1, 3, 4, 10, and 20 of the reference application. It therefore stands rejected for at least non-statutory double patenting.

Regarding claims 3, 4, and 19 of the instant application, they are not patentably distinct over the combination of claims 1, 6, 10, and 20 of the reference application. They therefore stand rejected for at least non-statutory double patenting. The mappings are omitted for the sake of brevity.

The following mapping illustrates the similarities between claim 14 of the instant application and claims 1, 3, 4, 10 and 20 of the reference application.
Instant Application
Reference Application
14. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
monitor performance of currently deployed VMs; 
determine one or more optimal configuration options based on the monitored performance of the currently deployed VMs, wherein the determining the one or more optimal configuration options comprises identifying one or more of the currently deployed VMs that satisfy a performance threshold, wherein the one or more optimal configuration options are configurations of the one or more of the currently deployed VMs; 
determine a score for each of the one or more optimal configuration options, wherein each score indicates a desirability of pre-deploying the respective one or more optimal configuration options, and each score is based on a popularity of one or more services implemented by each of the one or more of the currently deployed VMs, and wherein each score is further based on a cost associated with resources consumed by each of the one or more of the currently deployed VMs; 
pre-deploy one or more new VMs having a subset of the one or more optimal configuration options that have scores meeting a threshold; 
serve at least one of the pre-deployed one or more new VMs to a user; 
determine modifications performed on a group of the currently deployed VM by monitoring V M modification activity of the group of the currently deployed VMs: 
generate an automated action to automate one of the determined modifications performed on the group of the currently deployed VMs;
provision the automated action into one or more VMs in the group of the currently deployed VMs;
continue to monitor the VM modification activity of the group of the currently deployed VMs; and 
dynamically adjust a catalog of automated actions available to users of the group of currently deployed VMs based on the monitoring the VM modification activity of the group of the currently deployed VMs.

1. A system comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device;
program instructions to monitor user actions that result in modifications made to deployed virtual machines (VMs) in a group of deployed VMs having particular characteristics;
program instructions to determine that a particular modification has been made to more than a threshold number of the deployed VMs in the group of deployed VMs;
program instructions to determine techniques used to implement the particular modification to the deployed VMs in the group of deployed VMs;
program instructions to generate a new automated action to modify other deployed VMs having the particular characteristics in response to the determining that the particular modification has been mode to more than the 
program instructions to store the automated action in a catalog of automated actions, wherein automated actions in the catalog of automated actions, including the new automated action, are each selectable to implement automated tasks by one of the other deployed VMs having the particular characteristics; and
program instructions to test the new automated action to ensure that implementing the automated action results in a desired outcome,
wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory.

3. The system of claim 1, further comprising: program instructions to monitor performance of the deployed VMs in the group of deployed VMs; and 
program instruction to test a performance of a VM after the new automated action is implemented in the VM to determine 

4. The system of claim 3, further comprising: program instructions to score candidate optimal VM configurations for pre-deployment by: 
selecting a first configuration as a candidate optimal VM configuration based on a first threshold number of the deployed VMs including the first configuration; and 
selecting a second configuration as another candidate optimal VM configuration based on a second threshold number of the deployed VMs including the second configuration, wherein the second threshold number is smaller than the first threshold number; 
determining an amount of time needed to build a VM including the first configuration and an amount of time needed to build a VM including the second configuration; 
determining a cost for deploying a VM including the first configuration and a cost for deploying a VM including the second configuration; 
determining a score for the first configuration based on the amount of time needed to build the VM including the first configuration and the cost for deploying the VM including the first configuration; and 
determining a score for the second configuration based on the amount of time needed to build the VM including the second configuration and the cost for deploying the VM including the second configuration; 
program instructions to determine whether the score of the first configuration or the score of the second configuration exceed a particular score threshold; and program instructions to determine new VMs to pre-deploy including at least one of the first configuration and the second configuration based on the scores of the first and second configuration, in a same computing environment as the currently deployed VMs in the group of deployed VMs.

10. The system of claim 6, wherein the particular new VM matches one of the pre-deployed VMs, the system further comprising program instructions to serve the one of the pre-deployed VMs to the user.

dynamically update the catalog of automated actions based on continued monitoring of user actions, wherein the dynamically updating the catalog comprises automatically removing an automated action for a service from the catalog of automated actions based on determining that another modification has been made to more than a threshold number of the deployed VMs in the group of deployed VMs.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have understood that claim 14 of the instant application, while different, is not patentably distinct over the combination of claims 1, 3, 4, 10, and 20 of the reference application. It therefore stands rejected for at least non-statutory double patenting.

Regarding claims 16, 17, 21, and 23 of the instant application, they are not patentably distinct over claims 1, 7, 9, and 20 of the reference application. They therefore stand rejected for at least non-statutory double patenting. The mappings are omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elisha Pub. No.: US 2014/0351412 A1 (hereafter “Elisha”), in view of Berg et al. Patent No.: US 9,971,621 B1 (hereafter “Berg”), in view of Nagai et al. Pub. No.: US 2014/0380293 A1 (hereafter “Nagai”). 

Elisha and Berg were cited in the previous PTO-892 dated 19 November 2020. Nagai was cited in the previous IDS dated 13 September 2021. 

Regarding claim 1, Elisha teaches the invention substantially as claimed, including:
A computer-implemented method comprising: 
monitoring, by a computing device, performance of currently deployed (VMs) ([0042], Lines 1-2: In 208, the resource monitoring tool 100 (i.e., implemented by computing device 600 (Fig. 6, and [0089])) can initiate (i.e., “deploy”) test VMs on the set of computer systems. [0043], Lines 1-3: In 210, the resource monitoring tool 100 can monitor performance metrics of the test VMs on the set of computer systems. [0046], Lines 1-2: In 214, the resource monitoring tool 100 can repeat the process for different configurations of the test VMs (i.e., performance metrics of different configurations of currently deployed test VMs are monitored))…
determining, based on the monitoring of the performance of the currently deployed VMs, one or more optimal configuration options ([0034], Lines 1-5: In implementations, a user of the user device 120 can desire to evaluate the performance of the computer resource service 102. For instance, the user can desire to determine the best location, computer systems, and configuration of [machine instances] (i.e., virtual machine configurations) to be initiated in the computer resource service. [0035], Lines 1-4: To provide meaningful information to the user device 120, the resource monitoring tool 100 can be configured to utilize filters when determining the set of performance metrics to retrieve for the user device 120. [0036], Lines 13-21: The filters can include one or more parameters around the performance metrics themselves. These parameters can include…a particular value for the performance metrics, particular statistics of the performance metrics (e.g., average values, median values, certain percentile, i.e., determining the best, or “optimal” virtual machine instance configuration based on performance metrics having a certain value or being of a certain percentile)); 
scoring, by the computing device, the one or more optimal configuration options ([0029], Lines 1-13: In addition to collecting the performance metrics, the resource monitoring tool 100 can be configured to perform statistical analysis on the performance metrics. The resource monitoring tool 100 can perform the statistical analysis in order to analyze and compare…the performance of the different configurations of the test VMs…The statistical analysis can be any type of procedure that produces statistical values that aid in analyzing and comparing…the performance of the different configurations of the test VMs…such as…statistical ranking (i.e., ranking of the performance of test VM configurations produces a “score” for each test VM that indicates which configurations perform better, or more optimally, than others. For example, the top ranked test VM is assigned a higher “score” than the second ranked test VM, and so forth))…
serving, by the computing device, at least one of the pre-deployed one or more new VMs to a user ([0018], Lines 5-8: The one or more management systems 111 can be configured to initiate execution of the MIs on the computer systems 104, the computer systems 106, and the computer systems 108 (i.e., initiating selected MIs “serves” the MIs to the user making the selection))...

While Elisha teaches ranking and executing the optimal VM configurations, Elisha does not explicitly recite:
scoring, by the computing device, the one or more option configuration options, thereby generating a score indicating a desirability of pre-deploying the respective one or more optimal configuration options; and
pre-deploying one or more new VMs having at least one of the optimal configuration options based on the scoring;

	However, in analogous art, Berg teaches:
scoring, by the computing device, the one or more option configuration options, thereby generating a score indicating a desirability of pre-deploying the respective one or more optimal configuration options Column 12, Line 65-Column 13, Line 4: Fig. 6 illustrates a method 600 for managing the number of VM instances in a hotpool, according to one embodiment. As shown, the method 600 begins at block 605, where the hotpool manager determines a target number of VM instances to boot and populate in one or more hotpools (i.e., the target number of VM instances represents a “score” that indicates how desirable it is for a VM instance of a one type or configuration to be pre-booted into a hotpool. The higher the number, or “score”, the more desirable it is for the configuration to be pre-booted). To do so, the hotpool manager can evaluate a variety of available performance parameters. Lines 30-32: The hotpool manager may then determine which, and how many, VM instances to boot and add to a pool (i.e., different numbers of the desirable configurations are added to the hotpool). Column 14, Lines 9-12: In one example, the hotpool manager includes logic for weighting the different performance parameters to determine the target number of VMs for a hotpool); and
pre-deploying one or more new VMs having at least one of the optimal configuration options based on the scoring (Column 2, Lines 2-4: Embodiments presented herein provide techniques for maintaining a collection of pre-booted virtual machine (VM) instances-referred to as a pool or hotpool (i.e., configurations of VM instances are selected and pre-booted, or pre-deployed into the pool or hotpool));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Berg’s teaching of pre-booting a determined number of copies of a selected optimal virtual machine configuration into a hotpool based on a weighted score determined by virtual machine popularity, cost, and available resources, with Elisha’s teaching of ranking virtual machine instances for recommendation to a user, to realize, with a reasonable expectation of success, a system that scores, or ranks different virtual machine configurations for recommendation to a user, as in Elisha, based on performance parameters including popularity of a given configuration and cost associated with resources used to host the given configuration, and further determines a number of copies of a recommended configuration to pre-boot into a hotpool based on resource availability, as in Berg. A person having ordinary skill would have been motivated to make this combination to reduce the time 

While Elisha monitors performance of currently deployed virtual machines, the combination of Elisha and Berg does not explicitly recite:
monitoring, by a computing device…VM modification activity of the currently deployed VMs; and
dynamically adjusting, by the computing device, a catalog of automated actions available to users of the currently deployed VMs based on the monitoring of the VM modification activity of the currently deployed VMs.

However, in analogous art, Nagai teaches:
monitoring, by a computing device…VM modification activity of the currently deployed VMs ([0031], Lines 7-8: Each of the virtual servers 2 is a virtual machine (VM), and is installed on a physical machine. [0088], Lines 2-8: The server information collection unit 121 performs the server information collection process (Step S12) (i.e., monitoring of deployed virtual servers). For example, the server information collection unit 121 instructs all of the virtual servers 2 stored in the server information management DB 114 to collect the server information, and collects the server information from the virtual servers 2. [0053], Lines 1-11: A data structure of the server information management DB 114 will be described with reference to FIG. 5. FIG. 5 is a diagram illustrating an example of the data structure of the server information management DB. As illustrated in FIG. 5, the server information management DB 114 stores therein an OS 114 b, a template 114 c, a use 114 d, an operation record (last check date) 114 e, an operating rate 114 f, and MW information 114 g, in association with a server 114 a. The server information management DB 114 also stores therein a last patch application date 1141, an applied patch 114 m, and a deleted patch 114 n, in association with the server 114 a (i.e., server information collection unit 121 monitors patches, or “modifications” applied to each virtual server)); and
dynamically adjusting, by the computing device, a catalog of automated actions available to users of the currently deployed VMs based on the monitoring of the VM modification activity of the currently deployed VMs ([0048], Lines 1-11: The server information collection unit 121 collects various types of information on the virtual servers 2…As an example, the server information collection unit 121 periodically (for example, once a day) collects the various types of information on all of the virtual servers 2…The term “various types of information” here refers to, for example…the application status of the patches of the virtual servers 2 (i.e., by periodically collecting the patch information, server information collection unit “continually monitors” user actions that install patches, to identify “patches that have been added to deleted after the previous collection” (see [0052]) to thereby “dynamically adjusting” an optimal patch list of extracted patches to be applied (see [0065])). ).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Nagai’s teaching of monitoring VM modification activity and dynamically updating a catalog of automated actions, with the combination of Elisha and Berg’s teaching of monitoring VMs, to realize, with a reasonable expectation of success, a system that serves optimal VMs to users by monitoring both performance of VMs, as in Elisha, as well as modification activity to maintain a catalog, as in Nagai. A person of ordinary skill would have been motivated to make this combination to enable a user, who may be unfamiliar with a machine environment, to select an optimal patch or modification for a virtual machine (Nagai, [0007]).

Regarding claim 2, Elisha teaches:
monitoring usage activity of the currently deployed VMs, wherein the determining the one or more optimal configuration options is further based on the usage activity ([0019], Lines 1-10: The resource monitoring tool 100 can be configured to determine and monitor the performance of the computer resources provided by the computer resource service 102…In operation, the performance of the computer systems 104, the computer systems 106, and the computer systems 108 can be affected by…the usage of MIs executing on the computer systems (i.e., monitored performance used to determine the optimal virtual machine configurations includes “usage” of the virtual machine instances)).

Regarding claim 3, Berg teaches:
receiving an instruction to deploy the select new VM (Column 8, Lines 49-51: At block 315, the scaling manager detects a scale out event indicating a need to add VM instances (i.e., instruction to deploy a VM) to a given scale group); 
determining that the select new VM has been pre-deployed (Column 8, Lines 55-57: At block 320, the scaling manager determines whether VM instances in the hotpool are compatible for use by the requesting scale group (i.e., VMs in the hotpool are pre-booted, or “pre-deployed”)).

Regarding claim 4, Berg teaches:
the received instruction to deploy the select new VM includes an instruction to deploy the select new VM in accordance with one of the one or more optimal configuration options (Column 10, Lines 13-22: A user may define configuration data for a scaling group so that when a new VM is added to that scale group (either by launching a new VM or adding a VM from the hotpool) the start-up scripts are executed…the startup scripts can launch applications (e.g., a web server) as well as access configuration files needed by such applications (e.g., an httpd.conf file) (i.e., VMs from the hotpool are booted/deployed according to an optimal configuration specified by the user of the scaling group)). 

Regarding claim 7, the combination of Elisha and Berg does not explicitly disclose:
the one or more optimal configuration options reduce a probability that the one or more new VMs is re-deployed with a different configuration.

However, Elisha does teach:
“when allocating computing resources to an instance, the computer resource service can, in real-time, utilize the performance metrics to select computing resources that best fit the needs of a user, balance the current utilization of the computing resources, and select currently available or under-utilized resources. Likewise, the computer resource service can utilize the performance metrics to determine when computer systems should be added to the service or when existing computer systems should be upgraded. Accordingly, the performance metrics provided by the resource monitoring tool can allow the computer resource service to efficiently and effectively manage the computer resources provided. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have understood that Elisha’s teaching of using performance metrics to select computing resources that best fit, and most accurately depict the performance of computing resources would reduce the amount, and thus the probability of virtual machine redeployment, and therefore encompasses the applicant’s claimed limitation of the one or more optimal configuration options reduce a probability that the one or more new VMs is re-deployed with a different configuration, because by selecting the best resources, and providing accurate performance metrics, the user is able to deploy resources that best fit their needs, thereby reducing the probability that the user will later require a redeployment of resources due to the currently deployed resources not fitting their needs. In other words, the virtual machine will not need to be redeployed in a better, more optimal configuration when it is already deployed in the best, most optimal configuration. By enabling the user to deploy a virtual machine having a configuration that best suits their needs, Elisha reduces the probability of the need of redeployment, which encompasses the applicant’s claimed limitation of the one or more optimal configuration options reduce a probability that the one or more new VMs is re-deployed with a different configuration.

Regarding claim 8, Elisha teaches:
a service provider at least one of creates, maintains, deploys and supports the computing device ([0095], Lines 1-4: The computing device 600 and the resource monitoring tool 100 can be implemented as part of at least one service or Web service, such as may be part of a service-oriented architecture (i.e., service provider of the service-oriented architecture implements, or creates/maintains/deploys/supports the computing device 600)). 

Regarding claim 9, Elisha teaches:
steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis ([0095], Lines 1-4: The computing device 600 and the resource monitoring tool 100 can be implemented as part of at least one service or Web service, such as may be part of a service-oriented architecture (i.e., the computing device 600 and resource monitoring tool 100 are provided as a Web service. Web services are typically provided based on some sort of pricing structure, such as a subscription or fee basis. See for example, Amazon Web Services’ pricing overview on 5 August 2011, or Penny Pinching in the Cloud: When do Azure websites make sense? On 8 August 2013, which both detail fees and subscriptions for web services provided by AWS and Azure respectively)). 

Regarding claim 10, Elisha teaches:
the computing device includes software provided as a service in a cloud environment ([0095], Lines 1-4: The computing device 600 and the resource monitoring tool 100 can be implemented as part of at least one service or Web service, such as may be part of a service-oriented architecture (i.e., the computing device 600 is implemented, or provided, as a service or Web/cloud based service)). 

Regarding claim 11, Elisha teaches:
deploying a computer infrastructure operable to perform the steps of claim 1 ([0089], Lines 1-4: FIG. 6 illustrates an example of a hardware configuration (i.e., deployed hardware computer infrastructure) for a computing device 600 implementing the resource monitoring tool 100 that can be used to perform one or more of the processes above). 

Regarding claim 13, Berg teaches:
the pre-deploying includes determining a quantity of copies of each of the one or more new VMs to pre-deploy (Column 12, Line 65-Column 13, Line 2: Fig. 6 illustrates a method 600 for managing the number of VM instances in a hotpool, according to one embodiment. As shown, the method 600 begins at block 605, where the hotpool manager determines a target number of VM instances to boot and populate in one or more hotpools (i.e., hotpool manager determines a number of copies of VM configurations to pre-boot into the hotpool)). 

Regarding claim 19, Nagai teaches:
determining, by the computing device based on the monitoring of the VM modification activity of the currently deployed VMs, modifications performed on a group of the currently deployed VMs ([0031], Lines 7-8: Each of the virtual servers 2 is a virtual machine (VM), and is installed on a physical machine. [0088], Lines 2-8: The server information collection unit 121 performs the server information collection process (Step S12) (i.e., monitoring of deployed virtual servers). For example, the server information collection unit 121 instructs all of the virtual servers 2 stored in the server information management DB 114 to collect the server information, and collects the server information from the virtual servers 2. [0053], Lines 1-11: A data structure of the server information management DB 114 will be described with reference to FIG. 5. FIG. 5 is a diagram illustrating an example of the data structure of the server information management DB. As illustrated in FIG. 5, the server information management DB 114 stores therein an OS 114 b, a template 114 c, a use 114 d, an operation record (last check date) 114 e, an operating rate 114 f, and MW information 114 g, in association with a server 114 a. The server information management DB 114 also stores therein a last patch application date 1141, an applied patch 114 m, and a deleted patch 114 n, in association with the server 114 a (i.e., server information collection unit 121 monitors patches, or “modifications” applied to each virtual server)); and 
generating, by the computing device, an automated action to automate one of the determined modifications performed on the group of the currently deployed VMs ([0042], Lines 1-3: Referring back to FIG. 1, the media library 112 manages the patches themselves and the scripts used for applying the patches as respective sets (i.e., scripts, or “techniques” (see [0069] of the specification) used to apply the patches are identified))[0065], Lines 1-4: When more than one of the other virtual servers 2 has been selected, the patch extraction unit 123 selects patches applied in common to the other virtual servers 2 among respective patches applied thereto. [0069], Lines 1-3: The patch application unit 124 applies the optimal patches to the deployed virtual server 2), wherein the dynamically adjusting the catalog of automated actions available to users of the currently deployed VMs comprises adding the automated actions to the catalog of automated actions ([0056], Lines 13-15: The patch extraction unit stores the extracted patches to be applied in the optimal patch list data 116 (i.e., a list, or “catalog” of patches and scripts, or automated actions used to install the patches made to a threshold number of VMs extracted from a media library 112)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elisha, in view of Berg, in view of Nagai, as applied to claim 1 above, and in further view of Khandekar et al. Patent No.: 9,037,689 B2 (hereafter “Khandekar”).

Khandekar was cited in the IDS filed 31 May 2019.

Regarding claim 6, while Elisha determines an optimal configuration based on performance metrics, the combination of Elisha, Berg, and Nagai does not explicitly disclose:
the determining the one or more optimal configuration options is based on receiving a request for deployment of the one or more new VMs, wherein the request includes a base VM and one or more requested services.

However, in analogous art, Khandekar teaches:
the determining the one or more optimal configuration options is based on receiving a request for deployment of the one or more new VMs, wherein the request includes a base VM and one or more requested services (Column 4, Lines 47-50: The requestor specifies various components of the desired VM, including characteristics of a desired operating system (OS), of a desired hardware platform (i.e., OS and hardware of a desired VM represents a requested “base” VM), of desired applications (i.e., desired, or requested “services”). Column 12, Lines 37-41: The heuristics engine 880 inputs information about the user’s intended tasks (e.g., applications) and performance specifications and/or even functional goals and then suggests an entire VM that implements these in some optimal sense (i.e., a new VM optimally implements the requested base VM and services)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Khandekar’s teaching of receiving a request for a base VM and services, and determining an optimal configuration of a new VM that implements the request, with the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elisha, in view of Berg, in view of Nagai, as applied to claim 1 above, and in further view of Ji et al. Patent No.: US 8,095,929 B1 (hereafter “Ji”).

Ji was cited in the IDS filed 31 May 2019.

Regarding claim 12, while Berg discusses scoring/ranking virtual machine configurations based at least partially on cost, the combination of Elisha and Berg does not explicitly disclose:
the scores are weighted based on types of the resources.

However, in analogous art, Ji teaches:
the scores are weighted based on types of the resources (Column 14, Lines 25-29: The cluster supervisor 702 calculates, step 806, the overall cost benefit CB (i.e., score) based on the resource A cost-benefit, the determined weighting for resource A cost-benefit, the resource B cost-benefit, and the determined weighting for resource B cost-benefit (i.e., resource A and B are different types of resources)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ji’s teaching of assigning different weights to different types of resources to calculate a total cost, with the combination of Elisha, Berg, and Nagai’s teaching of calculating a score for VM configurations based at least partially on a cost, to realize, with a reasonable expectation of success, a system that determines a virtual machine score based at least partially on cost, .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Elisha, in view of Berg, in view of Nagai, as applied to claim 1 above, and in further view of Frank Pub. No.: US 2010/0257523 A1 (hereafter “Frank”).

Regarding claim 23, Nagai teaches:
determining, by the computing device based on the monitoring of the VM modification activity of the currently deployed VMs, modifications performed on the group of the currently deployed VMs ([0031], Lines 7-8: Each of the virtual servers 2 is a virtual machine (VM), and is installed on a physical machine. [0088], Lines 2-8: The server information collection unit 121 performs the server information collection process (Step S12) (i.e., monitoring of deployed virtual servers). For example, the server information collection unit 121 instructs all of the virtual servers 2 stored in the server information management DB 114 to collect the server information, and collects the server information from the virtual servers 2. [0053], Lines 1-11: A data structure of the server information management DB 114 will be described with reference to FIG. 5. FIG. 5 is a diagram illustrating an example of the data structure of the server information management DB. As illustrated in FIG. 5, the server information management DB 114 stores therein an OS 114 b, a template 114 c, a use 114 d, an operation record (last check date) 114 e, an operating rate 114 f, and MW information 114 g, in association with a server 114 a. The server information management DB 114 also stores therein a last patch application date 1141, an applied patch 114 m, and a deleted patch 114 n, in association with the server 114 a (i.e., server information collection unit 121 monitors patches, or “modifications” applied to each virtual server)),

While Nagai teaches monitoring modifications performed on VMs, the combination of Elisha, Berg, and Nagai does not explicitly disclose:
wherein, the dynamically adjusting the catalog of automated actions available to users of the currently deployed VMs comprises removing an automated action from the catalog of automated actions based on the determining the modifications performed on the group of currently deployed VMs.

	However, in analogous art, Frank teaches:
wherein, the dynamically adjusting the catalog of automated actions available to users of the currently deployed VMs comprises removing an automated action from the catalog of automated actions based on the determining the modifications performed on the group of currently deployed VMs (Frank [0033], Lines 1-7: The dedup module 204 updates the base VM image with changes that are common to all the VMs and adds VM-specific data to incremental images of respective VMs. Common changes may include, for example…removal of an application from the VMs. [0048], Lines 1-3: The base VM image is updated when images of a substantial number of VMs (but not all VMs) are modified (i.e., when modifications to a significant, or “threshold” number of VM images are made, modifications are made to the base VM. When an application is removed from a significant number of VM images, the base image is updated to remove the automated action that installs the application.)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Frank’s teaching of monitoring modifications made to real-time virtual machines and generating an automated action that propagates the modifications to other virtual machines including a removal of an action, with the combination of Elisha, Berg, and Nagai’s teaching of making modifications to virtual machines, to realize, with a reasonable expectation of success, a system determines modifications made to deployed virtual machines, as in Nagai, and performs modifications that involve removal of an action from a list of actions that have been removed from a significant number of virtual machines, as in Frank. A person of ordinary skill would have been motivated to make this combination to realize a cheaper, more efficient way to maintain virtual machine images and modifications (Frank [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dingwell et al. Pub. No.: US 2015/0281322 A1 discloses determining an application catalogue comprising the most popular applications installed within virtual machines which host virtual desktops, and which are available for selection by a user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/MICHAEL W AYERS/Examiner, Art Unit 2195